                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

ISMAEL DEL REAL TORRES,                         )
          Plaintiff,                            )
                                                )
       v.                                       )   CAUSE NO.: 2:20-CV-90-JVB-JEM
                                                )
ANDREW SAUL, Commissioner of the                )
Social Security Administration,                 )
               Defendant.                       )

                                            ORDER

       This matter is before the Court on a Complaint [DE 1] filed on March 5, 2020, and

Plaintiff’s Memorandum of Law Challenging the Commissioner’s Adverse Disability

Determination [DE 16] filed on August 10, 2020. The Court referred this case to Magistrate Judge

John Martin for a report and recommendation under 28 U.S.C. § 636(b)(1)(B), Federal Rule of

Civil Procedure 72(b), and Local Rule 72-1. [DE 6]. Judge Martin issued his Report and

Recommendation on June 14, 2021. [DE 21]. The parties were given notice that they had fourteen

days in which to file objections to the report and recommendation. No party has filed objections.

       Judge Martin recommends that the Court reverse the Commissioner’s decision to deny

Plaintiff disability insurance benefits and remand this case to the Commissioner for further

proceedings. In brief, Judge Martin found that the ALJ failed to provide a logical bridge between

the evidence and the conclusions in the ALJ’s decision, raising concerns that the ALJ substituted

his own medical judgment for that of a trained medical professional.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Martin’s Report and

Recommendation [DE 21] and incorporates the Report and Recommendation into this Order.

Accordingly, the Court GRANTS the relief requested in the Plaintiff’s Memorandum of Law
Challenging the Commissioner’s Adverse Disability Determination [DE 16], REVERSES the

final decision of the Commissioner of Social Security, and REMANDS this matter for further

proceedings consistent with this Order and the incorporated Report and Recommendation of Judge

Martin.

          SO ORDERED on July 2, 2021.

                                              s/ Joseph S. Van Bokkelen
                                              JOSEPH S. VAN BOKKELEN, JUDGE
                                              UNITED STATES DISTRICT COURT
